                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

                                     MINUTE SHEET

UNITED STATES OF AMERICA                             Date:          July 7, 2020

vs.                                                  Case No.:      19-03103-01-CR-S-SRB

JULIA M. LAWRENCE


Honorable David P. Rush, presiding at Springfield, Missouri

Nature of Hearing: Motion Hearing

Time Commenced: 9:33 a.m.                                     Time Terminated: 9:57 a.m.


                                     APPEARANCES

Plaintiff:   Jody Stockard, AUSA
Defendant:   Don Cooley, Retained


Proceedings: Parties appear as indicated above. Defendant appears in person.

             Court notes that Defendant has filed a Motion to Leave to File Out of Time
             (Doc. # 22). Arguments made by counsel regarding motion. Court takes
             matter under advisement.

             Defendant in custody.


Courtroom Deputy/ERO: Karla Berziel




         Case 6:19-cr-03103-SRB Document 28 Filed 07/07/20 Page 1 of 1
